Exhibit 10.2
 
EXECUTION VERSION
 
 
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 5,
2016, is by and among Signet Jewelers Limited, a Bermuda exempted company (the
“Company”), and Green Equity Investors VI, L.P., a Delaware limited partnership,
Green Equity Investors Side VI, L.P., a Delaware limited partnership, LGP
Associates VI-A LLC, a Delaware limited liability company, and LGP Associates
VI-B LLC, a Delaware limited liability company (collectively, on a several and
not joint basis, the “Purchaser”).  The Purchaser and any other Person who may
become a party hereto pursuant to Section 11(c) are referred to individually as
a “Shareholder” and collectively as the “Shareholders.”
 
WHEREAS, the Company, Green Equity Investors VI, L.P. and Green Equity Investors
Side VI, L.P. are parties to the Investment Agreement, dated as of August 24,
2016 (as the same may be amended, supplemented or otherwise modified from time
to time, the “Investment Agreement”); and
 
WHEREAS, the Purchaser desires to have, and the Company desires to grant,
certain registration and other rights with respect to the Registrable Securities
on the terms and subject to the conditions set forth in this Agreement.
 
NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
 
Section 1.            Definitions.  As used in this Agreement, the following
terms shall have the following meanings, and terms used herein but not otherwise
defined herein shall have the meanings assigned to them in the Investment
Agreement:
 
“Adverse Disclosure” means public disclosure of material non-public information
that the Company has determined in good faith (after consultation with legal
counsel): (i) would be required to be made in any Registration Statement or
Prospectus filed with the SEC by the Company so that such Registration Statement
or Prospectus would not be materially misleading; (ii) would not be required to
be made at such time but for the filing, effectiveness or continued use of such
Registration Statement or Prospectus; and (iii) the Company has a bona fide
business purpose for not disclosing publicly.
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, (i)
“control,” as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise and (ii) the terms “controlling,” “controlled by” and
“under common control with” have correlative meanings.  For purposes of this
Agreement (but not for purposes of the definition of “Registrable Securities”),
none of the Shareholders and their respective Affiliates shall be deemed to be
Affiliates of the Company or any of its Subsidiaries.
 
“Agreement” shall have the meaning set forth in the preamble.
1

--------------------------------------------------------------------------------

“Automatic Shelf Registration Statement” shall have the meaning set forth in
Rule 405 (or any successor provision) of the Securities Act.
 
“Closing” shall have the meaning set forth in the Investment Agreement.
 
“Common Shares” shall mean all shares currently or hereafter existing of Common
Shares, par value $0.18 per share, of the Company.
 
“Company” shall have the meaning set forth in the preamble.
 
“Convertible Preference Shares” shall mean all currently or hereafter existing
Series A Preference Shares, par value $0.01 per share, of the Company.
 
“Demand Notice” shall have the meaning set forth in Section 3(b).
 
“Demand Registration” shall have the meaning set forth in Section 3(b).
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto, and the rules and regulations of the SEC
promulgated thereunder.
 
“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.
 
“Indemnified Party” shall have the meaning set forth in Section 8(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 8(c).
 
“Investment Agreement” shall have the meaning set forth in the recitals.
 
“Long-Form Registration” shall have the meaning set forth in Section 3(b).
 
“Losses” shall have the meaning set forth in Section 8(a).
 
“Marketed Offering” shall mean a registered underwritten offering of Registrable
Securities (including any registered underwritten Shelf Offering) that is
consummated, withdrawn or abandoned by the applicable Shareholders following
formal participation by the Company’s management in a customary “road show”
(including an “electronic road show”) or other similar marketing effort by the
Company.
 
“Offering Persons” shall have the meaning set forth in Section 6(o)
 
“Person” shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.
 
“Piggyback Notice” shall have the meaning set forth in Section 4(a).
2

--------------------------------------------------------------------------------

“Piggyback Registration” shall have the meaning set forth in Section 4(a).
 
“Piggyback Request” shall have the meaning set forth in Section 4(a).
 
“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.
 
“Prospectus” shall mean the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A or Rule 430B promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, and all other amendments and
supplements to such prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.
 
“Public Offering” shall mean the sale of Common Shares to the public pursuant to
an effective Registration Statement (other than Form S-4 or Form S-8 or any
successor form) filed under the Securities Act or any comparable law or
regulatory scheme of any foreign jurisdiction.
 
“Purchaser” shall have the meaning set forth in the preamble.
 
“Registrable Securities” shall mean, as of any date of determination, any
Convertible Preference Shares and any Common Shares that the Shareholders have
acquired or have the right to acquire upon conversion of the Convertible
Preference Shares, and any other securities issued or issuable with respect to
any such shares by way of share split, share subdivision, bonus issue, share
dividend, distribution, recapitalization, merger, amalgamation, exchange,
replacement or similar event or otherwise acquired from time to time.  As to any
particular Registrable Securities, once issued, such securities shall cease to
be Registrable Securities when (i) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (ii) such securities have been
otherwise transferred, new certificates for such securities not bearing a
restrictive legend restricting further transfer shall have been delivered by the
Company and subsequent public distribution of such securities shall not require
registration under the Securities Act; and (iii) such securities shall cease to
be issued and outstanding.  In addition, such securities shall cease to be
Registrable Securities with respect to any holder upon the later of (A) such
holder, together with its, his or her Affiliates, beneficially owns less than
642,508 Common Shares (including all shares issuable upon the conversion of all
Convertible Preference Shares) and (B) such holder is able to dispose of all of
its, his or her Registrable Securities pursuant to Rule 144 without any notice
requirements, volume limitations or manner of sale limitations thereunder;
provided that at such time such Registrable Securities are not required to, and
do not, bear any legend restricting the transfer thereof.
 
3

--------------------------------------------------------------------------------

“Registration Statement” shall mean any registration statement of the Company
under the Securities Act which covers any of the Registrable Securities pursuant
to the provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.
 
“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
 
“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.
 
“Shareholders” shall have the meaning set forth in the preamble.
 
“Shareholders’ Agreement” shall have the meaning set forth in Section 11(h).
 
“Shelf Offering” shall have the meaning set forth in Section 4(c).
 
“Short-Form Registration” shall have the meaning set forth in Section 3(b).
 
“Subsidiary” shall mean, with respect to any Person, any company, corporation,
partnership, joint venture, limited liability company or other entity (x) of
which such Person or a subsidiary of such Person is a general partner or (y) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or Persons
performing similar functions with respect to such Person, is directly or
indirectly owned by such Person and/or one or more subsidiaries thereof.
 
“Take-Down Notice” shall have the meaning set forth in Section 4(c).
 
The terms “underwritten registration” or “underwritten offering” shall mean a
registration in which securities of the Company are sold to an underwriter for
reoffering to the public.
 
“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 (or
any successor provision) of the Securities Act.
 
Section 2.            Holders of Registrable Securities.  A Person is deemed,
and shall only be deemed, to be a holder of Registrable Securities if such
Person owns Registrable Securities or has a right to acquire such Registrable
Securities and such Person is a Shareholder.
4

--------------------------------------------------------------------------------

Section 3.            Shelf Registration; Demand Registrations.
 
(a)            Filing and Effectiveness of Shelf Registration Statement. 
Subject to the other applicable provisions of this Agreement, the Company shall
use its reasonable best efforts to (i) prepare, file and cause to be declared
effective by the SEC (if such Registration Statement is not an Automatic Shelf
Registration Statement), (x) within thirty (30) days following the Closing, a
Registration Statement in the form of a Short-Form Registration (if the Company
is then eligible for the same), or (y) within sixty (60) days following the
Closing, a Registration Statement in the form of a Long-Form Registration (if
the Company is not then eligible for a Short-Form Registration), as applicable,
covering the sale or distribution from time to time by the Shareholders pursuant
to a plan of distribution acceptable to a majority of the Shareholders, on a
delayed or continuous basis pursuant to Rule 415 of the Securities Act, of all
of the Registrable Securities; and (ii) cause such Registration Statement
(including by filing a new, replacement Registration Statement as required under
the Securities Act) to remain effective under the Securities Act continuously
until no Registrable Securities are outstanding.
 
(b)            Requests for Registration.
 
Subject to the following paragraphs of this Section 3(b), following the Closing,
one or more Shareholders shall have the right, by delivering or causing to be
delivered a written notice to the Company, to require the Company to register
pursuant to the terms of this Agreement, under and in accordance with the
provisions of the Securities Act, the offer, sale and distribution of the number
of Registrable Securities requested to be so registered pursuant to the terms of
this Agreement on Form S-3 (which, unless all Shareholders delivering such
notice request otherwise, shall be (A) filed pursuant to Rule 415 under the
Securities Act and (B) if the Company is a Well-Known Seasoned Issuer at the
time of filing such Registration Statement with the SEC, designated by the
Company as an Automatic Shelf Registration Statement), if the Company is then
eligible for such short-form, or any similar or successor short-form
registration (“Short-Form Registrations”) or, if the Company is not then
eligible for such short form registration, on Form S-1 or any similar or
successor long-form registration (“Long-Form Registrations”) (any such written
notice, a “Demand Notice” and any such registration, a “Demand Registration”),
as soon as reasonably practicable after delivery of such Demand Notice, but, in
any event, the Company shall be required to make the initial filing of the
Registration Statement within thirty (30) days following receipt of such Demand
Notice in the case of a Short-Form Registration or within sixty (60) days
following receipt of such Demand Notice in the case of a Long-Form Registration;
provided, however, that unless a Shareholder requests to have registered all of
its Registrable Securities, a Demand Notice for a Marketed Offering may only be
made if the sale of the Registrable Securities requested to be registered by
such Shareholders is reasonably expected to result in aggregate gross cash
proceeds in excess of $150,000,000 (without regard to any underwriting discount
or commission).  Following receipt of a Demand Notice for a Demand Registration
in accordance with this Section 3(b), the Company shall use its reasonable best
efforts to cause such Registration Statement to become effective under the
Securities Act as promptly as practicable after the filing thereof (if such
Registration Statement is not an Automatic Shelf Registration Statement).
5

--------------------------------------------------------------------------------

(i)            No Demand Registration shall be deemed to have occurred for
purposes of this Section 3(b) or 4(c), and any Demand Notice delivered in
connection therewith shall not count as a Demand Notice for purposes of Section
3(f) or 4(c), if (A) the Registration Statement relating thereto (and covering
not less than all Registrable Securities specified in the applicable Demand
Notice for sale in accordance with the intended method or methods of
distribution specified in such Demand Notice) (1) does not become effective, or
(2) is not maintained effective for the period required pursuant to this Section
3 or (B) the offering of the Registrable Securities pursuant to such
Registration Statement is subject to a stop order, injunction, or similar order
or requirement of the SEC during such period or (C) the conditions to closing
specified in any underwriting agreement, purchase agreement, or similar
agreement entered into in connection with the registration relating to such
request are not satisfied other than as a result of the Shareholders’ actions.
 
(ii)            All requests made pursuant to this Section 3(b) must: (A) state
that it is a notice to initiate a Demand Registration under this Agreement; (B)
identify the Shareholders effecting the request; and (C) specify the number of
Registrable Securities to be registered and the intended method(s) of
disposition thereof.
 
(iii)            Except as otherwise agreed by all Shareholders with Registrable
Securities subject to a Demand Registration, the Company shall maintain the
continuous effectiveness of the Registration Statement with respect to any
Demand Registration until such securities cease to be Registrable Securities or
such shorter period upon which all Shareholders with Registrable Securities
included in such Registration Statement have notified the Company that such
Registrable Securities have actually been sold.
 
(iv)            Within three (3) business days after receipt by the Company of a
Demand Notice pursuant to this Section 3(b), the Company shall deliver a written
notice of any such Demand Notice to all other holders of Registrable Securities,
and the Company shall, subject to the provisions of Section 3(c), include in
such Demand Registration all such Registrable Securities with respect to which
the Company has received written requests for inclusion therein (whether or not
any of the Shareholders have exercised its, his or her conversion rights) within
three (3) days after the date that such notice has been delivered; provided that
a majority of the Shareholders must agree to a plan of distribution proposed by
the Shareholders who delivered the Demand Notice and, in connection with any
underwritten registration, such holders (together with the Company) must enter
into an underwriting agreement in the form reasonably approved by the Company
and the Shareholders holding the majority of the Registrable Securities.  All
requests made pursuant to the preceding sentence shall specify the aggregate
amount of Registrable Securities to be registered and the intended method of
distribution of such securities.  For the avoidance of doubt, an underwritten
registration pursuant to a Demand Registration may be made pursuant to an
effective shelf Registration Statement filed pursuant to Section 3(a) hereof.
 
(c)            Priority on Demand Registration.  If any of the Registrable
Securities registered pursuant to a Demand Registration are to be sold in an
underwritten offering, and the managing underwriter(s) advise the holders of
such securities in writing that in its good faith opinion the total number or
dollar amount of Registrable Securities proposed to be sold in such offering is
such as to adversely affect the price, timing or distribution of such
underwritten offering, then there shall be included in such underwritten
offering the number or dollar amount of Registrable Securities that in the
opinion of such managing underwriter(s) can be sold without adversely affecting
such underwritten offering, and such number of Registrable Securities shall be
allocated pro-rata among the Shareholders of Registrable Securities that have
requested to participate in such Demand Registration on the basis of the
percentage of the Registrable Securities requested to be included in such
Registration Statement by such holders.
6

--------------------------------------------------------------------------------

 
No Registrable Securities excluded from the underwriting by reason of the
managing underwriter’s marketing limitations shall be included in such offering.
 
(d)            Postponement of Registration.  The Company shall be entitled to
postpone the filing (but not the preparation) or the initial effectiveness of,
or suspend the use of, a Registration Statement, in each case for a reasonable
period of time that does not exceed twice in any twelve (12) month period and
that does not exceed (x) sixty (60) days on any one occasion or (y) in the
aggregate together with all other such postponements or suspensions, ninety (90)
days in any twelve (12) month period, if the Company delivers to the
Shareholders requesting registration or Shareholders named in a Registration
Statement filed pursuant to Section 3(a) a certificate signed by an executive
officer certifying that such registration and offering would (A) require the
Company to make an Adverse Disclosure or (B) materially interfere with any bona
fide material financing, acquisition, disposition or other similar transaction
involving the Company or any of its Subsidiaries then under consideration.  Such
certificate shall contain a statement of the reasons for such postponement and
an approximation of the anticipated delay.  The Shareholders receiving such
certificate shall keep the information contained in such certificate
confidential subject to the same terms set forth in Section 6(o).
 
(i)            If the Company shall so postpone the filing of a Registration
Statement pursuant to a Demand Notice, the Shareholders requesting such
registration shall have the right to withdraw a request for registration
pursuant to Section 3(b) by giving written notice to the Company within ten (10)
days of the anticipated termination date of the postponement period, as provided
in the certificate delivered to the applicable Shareholders and, for the
avoidance of doubt, upon such withdrawal, the withdrawn request shall not
constitute a Demand Notice; provided that in the event such Shareholders do not
so withdraw the request for registration, the Company shall continue to prepare
a Registration Statement during such postponement such that, if it exercises its
rights under this Section 3(d), it shall be in a position to and shall, as
promptly as practicable following the expiration of the applicable deferral or
suspension period, file or update and use its reasonable efforts to cause the
effectiveness of the applicable deferred or suspended Registration Statement.
 
(ii)            In the event the Company exercises its rights to postpone the
initial effectiveness of, or suspend the use of, a Registration Statement, the
Shareholders agree to suspend, promptly upon their receipt of the certificate
referred to above, use of the Prospectus relating to the Demand Registration or
Prospectus contained within the Registration Statement filed pursuant to Section
3(a) in connection with any sale or offer to sell Registrable Securities.
7

--------------------------------------------------------------------------------

(e)            Cancellation of a Demand Registration.  Holders of a majority of
the Registrable Securities that are to be registered in a particular offering
pursuant to this Section 3 shall have the right to notify the Company that they
have determined that the applicable Registration Statement be abandoned or
withdrawn by giving written notice of such abandonment or withdrawal at any time
prior to the effective time of such Registration Statement, in which event the
Company shall abandon or withdraw such Registration Statement; provided that any
Demand Notice underlying such abandonment or withdrawal shall not be deemed to
be a Demand Notice for purposes of Section 3(f) if such Demand Notice is
abandoned or withdrawn in response to a material adverse change regarding the
Company or a material adverse change in the financial markets generally.  If all
Shareholders withdraw their Registrable Securities from a Demand Registration,
the Company shall cease all efforts to secure registration.
 
(f)            Number of Demand Notices.  In connection with the provisions of
this Section 3, the Shareholders collectively shall have (i) three (3) Demand
Notices in connection with Marketed Offerings, which they are permitted to
deliver (or cause to be delivered) to the Company hereunder; provided that in
connection therewith, the Company shall cause its officers to use their
reasonable best efforts to support the marketing of the Registrable Securities
covered by the Registration Statement (including participation in “road shows”),
and (ii) three (3) additional Demand Notices in connection with underwritten
offerings (other than in connection with a Marketed Offering), which they are
permitted to deliver (or cause to be delivered) to the Company hereunder;
provided that (A) in connection with any Demand Notice pursuant to clause (ii),
the Company shall not be obligated to cause its officers to affirmatively
support the marketing of the Registrable Securities covered by the Registration
Statement and such officers will not be obligated to participate in any “road
shows,” and (B) the Shareholders may not make more than two Demand Registration
requests in any 365-day period.
 
Section 4.            Piggyback Registration; Shelf Take Down.
 
(a)            Right to Piggyback.  Except with respect to a Demand
Registration, the procedures for which are addressed in Section 3, if the
Company proposes to file a registration statement under the Securities Act with
respect to an offering of Common Shares, whether or not for sale for its own
account and whether or not an underwritten offering or an underwritten
registration (other than a registration statement (i) on Form S-4, Form S-8 or
any successor forms thereto or (ii) filed to effectuate an exchange offer or any
employee benefit or dividend reinvestment plan), then the Company shall give
prompt written notice of such filing no later than five (5) business days prior
to the filing date (the “Piggyback Notice”) to all of the holders of Registrable
Securities.  The Piggyback Notice shall offer such holders the opportunity to
include (or cause to be included) in such Registration Statement the number of
Registrable Securities as each such holder may request (each, a “Piggyback
Registration”).  Subject to Section 4(b), the Company shall include in each such
Piggyback Registration all Registrable Securities with respect to which the
Company has received written requests for inclusion therein (each a “Piggyback
Request”) within ten (10) business days after notice has been given to the
applicable holder.  The Company shall not be required to maintain the
effectiveness of the Registration Statement for a Piggyback Registration beyond
the earlier to occur of (x) one-hundred eighty (180) days after the effective
date thereof and (y) consummation of the distribution by the holders of the
Registrable Securities (other than those making Piggyback Requests) included in
such Registration Statement.
8

--------------------------------------------------------------------------------

(b)            Priority on Piggyback Registrations.  If any of the Registrable
Securities to be registered pursuant to the registration giving rise to the
rights under this Section 4 are to be sold in an underwritten offering, the
Company shall use reasonable best efforts to cause the managing underwriter(s)
of a proposed underwritten offering to permit holders of Registrable Securities
who have timely submitted a Piggyback Request in connection with such offering
to include in such offering all Registrable Securities included in each holder’s
Piggyback Request on the same terms and subject to the same conditions as any
other shares, if any, of the Company included in the offering.  Notwithstanding
the foregoing, if the managing underwriter(s) of such underwritten offering
advise the Company in writing that it is their good faith opinion the total
number or dollar amount of securities that such holders, the Company and any
other Persons having rights to participate in such registration, intend to
include in such offering is such as to adversely affect the price, timing or
distribution of the securities in such offering, then there shall be included in
such underwritten offering the number or dollar amount of securities that in the
opinion of such managing underwriter(s) can be sold without so adversely
affecting such offering, and such number of Registrable Securities shall be
allocated as follows: (i) first, all securities proposed to be sold by the
Company for its own account; (ii) second, all Registrable Securities requested
to be included in such registration by the Shareholders pursuant to Section 4,
pro rata among such holders on the basis of the percentage of the Registrable
Securities requested to be included in such Registration Statement by such
holders; and (iii) third, all other securities requested to be included in such
Registration Statement by other holders of securities entitled to include such
securities in such Registration Statement pursuant to piggyback registration
rights; provided that any Shareholder may, prior to the earlier of the (i)
effectiveness of the Registration Statement and (ii) time at which the offering
price and/or underwriter’s discount are determined with the managing
underwriter(s), withdraw its request to be included in such registration
pursuant to this Section 4.
 
(c)            Shelf-Take Downs.  At any time that a shelf Registration
Statement covering Registrable Securities pursuant to Section 3 or Section 4 (or
otherwise) is effective, if any Shareholder delivers a notice to the Company
(each, a “Take-Down Notice”) stating that it intends to sell all or part of its
Registrable Securities included by it on the shelf Registration Statement (each,
a “Shelf Offering”), then the Company shall amend or supplement the shelf
Registration Statement as may be necessary in order to enable such Registrable
Securities to be distributed pursuant to the Shelf Offering.  In connection with
any Shelf Offering, including any Shelf Offering that is an underwritten
offering (including a Marketed Offering):
 
(i)            such proposing holder(s) shall also deliver the Take-Down Notice
to all other holders of Registrable Securities included on such shelf
Registration Statement and permit each such holder to include its Registrable
Securities included on the shelf Registration Statement in the Shelf Offering if
such holder notifies the proposing holder(s) and the Company within three (3)
days after delivery of the Take-Down Notice to such holder; and
 
(ii)            if the Shelf Offering is underwritten, in the event that the
managing underwriter(s) of such Shelf Offering advise such holders in writing
that it is their good faith opinion the total number or dollar amount of
securities proposed to be sold exceeds the total number or dollar amount of such
securities that can be sold without having an adverse effect on the price,
timing or distribution of the Registrable Securities to be included, then the
managing underwriter(s) may limit the number of Registrable Securities which
would otherwise be included in such Shelf Offering in the same manner as
described in Section 3(c) with respect to a limitation of shares to be included
in a registration;
9

--------------------------------------------------------------------------------

provided, however, that each Shelf Offering that is an underwritten offering
initiated by a Shareholder shall be deemed to be a demand subject to the
provisions of Section 3(b) (subject to Section 3(e)), and shall decrease by one
the number of Demand Notices the Shareholders are entitled to pursuant to
Section 3(f)(i) and 3(f)(ii), as applicable.
 
Section 5.            Restrictions on Public Sale by Holders of Registrable
Securities.
 
(a)            If any registration pursuant to Section 3 or Section 4 of this
Agreement shall be in connection with any: (i) Marketed Offering (including with
respect to a Shelf Offering pursuant to Sections 3(a) or 4(c) hereof), the
Company will cause each of its executive officers and directors to sign a
customary “lock-up” agreement containing provisions consistent with those
contemplated pursuant to Section 5(b); and (ii) underwritten offering (including
with respect to a Shelf Offering pursuant to Sections 3(a) or 4(c) hereof), the
Company will also not effect any public sale or distribution of any common
equity (or securities convertible into or exchangeable or exercisable for common
equity) (other than a registration statement (A) on Form S-4, Form S-8 or any
successor forms thereto or (B) filed solely in connection with an exchange offer
or any employee benefit or dividend reinvestment plan) for its own account,
within ninety (90) days after the date of the Prospectus (or Prospectus
supplement if the offering is made pursuant to a shelf Registration Statement)
for such offering except as may otherwise be agreed with the holders of the
Registrable Securities in such offering.
 
(b)            Each holder of Registrable Securities agrees with all other
holders of Registrable Securities and the Company in connection with any
underwritten offering made pursuant to a Registration Statement filed pursuant
to Section 3 or Section 4, as applicable, that if requested in writing by the
managing underwriter or underwriters in such offering, it will not (i) subject
to customary exceptions, effect any public sale or distribution of any of the
Company’s securities (except as part of such underwritten offering), including a
sale pursuant to Rule 144 or any swap or other economic arrangement that
transfers to another Person any of the economic consequences of owning Common
Shares, or (ii) give any Demand Notice during the period commencing on the date
of the Prospectus pursuant to which such underwritten offering may be made and
continuing for not more than ninety (90) days after the date of such Prospectus
(or Prospectus supplement if the offering is made pursuant to a shelf
Registration Statement).  In connection with any underwritten offering made
pursuant to a Registration Statement filed pursuant to Section 3 or Section 4,
the Company, or, if Shareholders will be selling more Registrable Securities in
the offering than the Company, Shareholders holding a majority of the
Registrable Securities shall be responsible for negotiating all “lock-up”
agreements with the underwriters and, in addition to the foregoing provisions of
this Section 5, the Shareholders agree to execute the form so negotiated;
provided that the form so negotiated is reasonably acceptable to the Company or
the Shareholders, as applicable, and consistent with the agreement set forth in
this Section 5 and that the Company’s executive officers and directors shall
also have executed a form of agreement substantially similar to the agreement so
negotiated, subject to customary exceptions applicable to natural persons.
10

--------------------------------------------------------------------------------

Section 6.            Registration Procedures.  If and whenever the Company is
required to effect the registration of any Registrable Securities under the
Securities Act as provided in Section 3 or Section 4, the Company shall use its
reasonable best efforts to effect such registration to permit the sale of such
Registrable Securities in accordance with the intended method or methods of
disposition thereof, and pursuant thereto the Company shall cooperate in the
sale of the securities and shall use its reasonable best efforts, as promptly as
practicable to the extent applicable, to:
 
(a)            prepare and file with the SEC a Registration Statement or
Registration Statements on such form as shall be available for the sale of the
Registrable Securities by the holders thereof or by the Company in accordance
with the intended method or methods of distribution thereof and in accordance
with this Agreement, and use its reasonable best efforts to cause such
Registration Statement to become effective and to remain effective as provided
herein; provided, however, that before filing a Registration Statement or
Prospectus or any amendments or supplements thereto (including documents that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall furnish or otherwise make available to the holders of the
Registrable Securities covered by such Registration Statement, their counsel and
the managing underwriters, if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel, and such other documents reasonably requested by such counsel,
including any comment letter from the SEC, and, if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and each Prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants and other advisors.  The Company shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto
(including such documents that, upon filing, would be incorporated or deemed to
be incorporated by reference therein) with respect to a Demand Registration to
which the holders of a majority of the Registrable Securities covered by such
Registration Statement, their counsel, or the managing underwriters, if any,
shall reasonably object, in writing, on a timely basis, unless, in the opinion
of the Company’s counsel, such filing is necessary to comply with applicable
law;
 
(b)            prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement continuously effective during the period provided herein
and comply in all material respects with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement; and cause the related Prospectus to be supplemented by any Prospectus
supplement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the securities covered by such
Registration Statement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act;
11

--------------------------------------------------------------------------------

(c)            notify each selling holder of Registrable Securities, its counsel
and the managing underwriters, if any, promptly, and (if requested by any such
Person) confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective (if such Registration Statement is not an Automatic Shelf Registration
Statement), (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if at any
time the Company has reason to believe that the representations and warranties
of the Company contained in any agreement (including any underwriting agreement)
contemplated by Section 6(n) below cease to be true and correct, (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (vi) if the Company has knowledge of the
happening of any event that makes any statement made in such Registration
Statement or related Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading (which notice shall notify the selling
Shareholders only of the occurrence of such an event and shall provide no
additional information regarding such event to the extent such information would
constitute material non-public information);
 
(d)            prevent the issuance or obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practicable;
 
(e)            if requested by the managing underwriters, if any, or the holders
of a majority of the then issued and outstanding Registrable Securities being
sold in connection with an underwritten offering, promptly include in a
Prospectus supplement or post-effective amendment to the applicable Registration
Statement such information as the managing underwriters, if any, and such
holders may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received such request; provided, however, that the Company shall not
be required to take any actions under this Section 6(e) that are not, in the
opinion of counsel for the Company, in compliance with applicable law;
 
(f)            furnish or make available to each selling holder of Registrable
Securities, its counsel and each managing underwriter, if any, without charge,
at least one conformed copy of the Registration Statement, the Prospectus and
Prospectus supplements, if applicable, and each post-effective amendment
thereto, including financial statements (but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all
exhibits, unless requested in writing by such holder, counsel or underwriter);
provided that the Company may furnish or make available any such documents in
electronic format;
12

--------------------------------------------------------------------------------

(g)            deliver to each selling holder of Registrable Securities, its
counsel, and the underwriters, if any, without charge, as many copies of the
Prospectus or Prospectuses (including each form of Prospectus) and each
amendment or supplement thereto as such Persons may reasonably request from time
to time in connection with the distribution of the Registrable Securities;
provided that the Company may furnish or make available any such documents in
electronic format (other than, in the case of a Marketed Offering, upon the
request of the managing underwriters thereof for printed copies of any such
Prospectus or Prospectuses); and the Company, subject to the last paragraph of
this Section 6, hereby consents to the use of such Prospectus and each amendment
or supplement thereto by each of the selling holders of Registrable Securities
and the underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any such amendment or
supplement thereto;
 
(h)            prior to any Public Offering of Registrable Securities, register
or qualify or cooperate with the selling holders of Registrable Securities, the
underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “blue sky” laws of such jurisdictions within the United States as
any seller or underwriter reasonably requests in writing and to keep each such
registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective pursuant to
this Agreement and to take any other action that may be necessary or advisable
to enable such holders of Registrable Securities to consummate the disposition
of such Registrable Securities in such jurisdiction; provided, however, that the
Company will not be required to (i) qualify generally to do business in any
jurisdiction where would not otherwise be required to qualify but for this
Agreement or (ii) take any action that would subject it to taxation or general
service of process in any such jurisdiction where it would not otherwise be
subject but for this Agreement;
 
(i)            cooperate with, and direct the Company’s transfer agent to
cooperate with, the selling holders of Registrable Securities and the managing
underwriters, if any, to facilitate the timely settlement of any offering or
sale of Registrable Securities, including the preparation and delivery of
certificates (not bearing any legends) or book-entry (not bearing stop transfer
instructions) representing Registrable Securities to be sold after receiving
written representations from each holder of such Registrable Securities that the
Registrable Securities represented by the certificates so delivered by such
holder will be transferred in accordance with the Registration Statement and, in
connection therewith, if reasonably required by the Company’s transfer agent,
the Company shall promptly after the effectiveness of the Registration Statement
cause an opinion of counsel as to the effectiveness of any Registration
Statement to be delivered to and maintained with its transfer agent, together
with any other authorizations, certificates and directions required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without restriction upon sale by the holder of such
shares of Registrable Securities under the Registration Statement;
 
(j)            upon the occurrence of, and the Company’s receipt of knowledge
of, any event contemplated by Section 6(c)(vi) above, prepare a supplement or
post-effective amendment to the Registration Statement or a supplement to the
related Prospectus (then in effect) or any document incorporated or deemed to be
incorporated therein by reference, or file any other required document so that,
as thereafter delivered to the purchasers of the Registrable Securities being
sold thereunder, such that the Registration Statement will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, not
misleading, and the Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
13

--------------------------------------------------------------------------------

(k)            prior to the effective date of the Registration Statement
relating to the Registrable Securities, provide a CUSIP number for the
Registrable Securities;
 
(l)            provide and cause to be maintained a transfer agent and registrar
for all Registrable Securities covered by such Registration Statement from and
after a date not later than the effective date of such Registration Statement;
 
(m)            cause all shares of Registrable Securities covered by such
Registration Statement to be listed on a national securities exchange if shares
of the particular class of Registrable Securities are at that time listed on
such exchange, as the case may be, prior to the effectiveness of such
Registration Statement;
 
(n)            enter into such agreements (including underwriting agreements in
form, scope and substance as is customary in underwritten offerings and such
other documents reasonably required under the terms of such underwriting
agreements, including customary legal opinions and auditor “comfort” letters)
and take all such other actions reasonably requested by the holders of a
majority of the Registrable Securities being sold in connection therewith
(including those reasonably requested by the managing underwriters, if any) to
expedite or facilitate the disposition of such Registrable Securities;
 
(o)            in connection with a customary due diligence review, make
available for inspection by a representative of the selling holders of
Registrable Securities, any underwriter participating in any such disposition of
Registrable Securities, if any, and any counsel or accountants retained by such
selling holders or underwriter (collectively, the “Offering Persons”), at the
offices where normally kept, during reasonable business hours, all financial and
other records, pertinent corporate documents and properties of the Company and
its subsidiaries, and cause the officers, directors and employees of the Company
and its subsidiaries to supply all information and participate in customary due
diligence sessions in each case reasonably requested by any such representative,
underwriter, counsel or accountant in connection with such Registration
Statement; provided, however, that any information that is not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Offering Persons except (i) where disclosure of such
information is requested or legally compelled (in either case pursuant to the
terms of a valid and effective subpoena or order issued by a court of competent
jurisdiction or a federal, state or local governmental or regulatory body or
pursuant to a civil investigative demand or similar judicial process), (ii)
where such information is or becomes generally known to the public other than as
a result of a non-permitted disclosure or failure to safeguard by such Offering
Persons in violation of this Agreement, (iii) where such information (A) was
known to such Offering Persons on a nonconfidential basis (prior to its
disclosure by the Company) from a source other than the Company that, after
reasonable inquiry, is entitled to disclose such information and is not bound by
any contractual, legal or fiduciary obligation of confidentiality to the Company
with respect to such information, (B) was in the possession of the Offering
Persons on a nonconfidential basis prior to its disclosure to the Offering
Persons by the Company or (C) is subsequently developed by the Offering Persons
without using all or any portion of such information or violating any of the
obligations of such Persons under this Agreement or (iv) for disclosure in
connection with any suit, arbitration, claim or litigation involving this
Agreement or against any Offering Person under federal, state or other
securities laws in connection with the offer and sale of any Registrable
Securities.  In the case of a proposed disclosure pursuant to (i) (or, unless
such Person and the Company are adversaries in such suit, arbitration, claim or
litigation, (iv)) above, such Person shall be required to give the Company
written notice of the proposed disclosure prior to such disclosure and to
cooperate with the Company, at the Company’s cost, in any effort the Company
undertakes to obtain a protective order or other remedy.  In the event that such
protective order or other remedy is not obtained, or that the Company waives
compliance with this provision, the Offering Persons will furnish only that
portion of such information that the Offering Persons are advised by legal
counsel is legally required and will exercise their reasonable best efforts to
obtain an order or other reliable assurance that confidential treatment will be
accorded such information;
14

--------------------------------------------------------------------------------

(p)            cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA, including the use of reasonable best efforts to obtain
FINRA’s pre-clearance or pre-approval of the Registration Statement and
applicable Prospectus upon filing with the SEC; and
 
(q)            cause its officers and employees to use their respective
reasonable best efforts to support the reasonable marketing of the Registrable
Securities covered by the Registration Statement (including, without limitation,
participation in, and preparation of materials for, any “road show”) in a
Marketed Offering.
 
Each holder of Registrable Securities as to which any registration is being
effected shall furnish to the Company in writing such information required in
connection with such registration regarding such seller and the distribution of
such Registrable Securities as the Company may, from time to time, reasonably
request in writing as a condition for any Registrable Securities to be included
in the applicable registration hereunder.  For the avoidance of doubt, failure
of any holder of Registrable Securities to furnish the Company with such
information as requested by the Company pursuant to the preceding sentence shall
relieve the Company of any obligation hereunder to include the applicable
Registrable Securities of such holder in the Registration Statement with respect
to which such information was requested.
 
Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
written notice from the Company of the happening of any event of the kind
described in Section 6(c)(ii), (iii), (iv) or (v), such holder will forthwith
discontinue disposition of such Registrable Securities pursuant to such
Registration Statement or Prospectus until such holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 6(j), or until
it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the holder is required to discontinue disposition of such
securities.
15

--------------------------------------------------------------------------------

Section 7.            Registration Expenses.  All fees and expenses incurred by
the Company and incident to the performance of or compliance with this Agreement
by the Company (including without limitation (i) all registration and filing
fees (including fees and expenses with respect to (A) all SEC, stock exchange or
trading system and FINRA registration, listing, filing and qualification and any
other fees associated with such filings, including with respect to counsel for
the underwriters and any qualified independent underwriter in connection with
FINRA qualifications, (B) rating agencies and (C) compliance with securities or
“blue sky” laws, including any reasonable fees and disbursements of counsel for
the underwriters in connection with “blue sky” qualifications of the Registrable
Securities pursuant to Section 6(h)), (ii) fees and expenses of the financial
printer, (iii) messenger, telephone and delivery expenses of the Company, (iv)
fees and disbursements of counsel for the Company, (v) fees and disbursements of
all independent certified public accountants, including the expenses of any
special audits and/or “comfort letters” required by or incident to such
performance and compliance) and all reasonable fees and expenses of one counsel
(together with any appropriate local counsel(s)) retained by the holders of
Registrable Securities, shall be borne by the Company, whether or not any
Registration Statement is filed or becomes effective.  All underwriters’
discounts and selling commissions, in each case related to Registrable
Securities registered in accordance with this Agreement, shall be borne by the
holders of Registrable Securities included in such registration pro rata among
each other on the basis of the number of Registrable Securities so registered. 
In addition, the Company shall be responsible for all of its internal expenses
incurred in connection with the consummation of the transactions contemplated by
this Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.
 
Section 8.            Indemnification.
 
(a)            Indemnification by the Company.  The Company shall, without
limitation as to time, indemnify and hold harmless, to the fullest extent
permitted by law, each holder of Registrable Securities whose Registrable
Securities are covered by a Registration Statement or Prospectus, its officers,
directors, partners and managing members and each Person who controls each such
holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act), from and against any and all reasonably foreseeable losses,
claims, damages, liabilities, costs (including costs of preparation and
reasonable attorneys’ fees and any legal or other fees or expenses actually
incurred by such party in connection with any investigation or Proceeding),
expenses, judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, in each case arising out of or based upon
any untrue statement (or alleged untrue statement) of a material fact contained
in any Registration Statement, Prospectus, offering circular, any amendments or
supplements thereto, “issuer free writing prospectus” (as such term is defined
in Rule 433 under the Securities Act) or other document (including any related
Registration Statement, notification, or the like or any materials prepared by
or on behalf of the Company as part of any “road show” (as defined in Rule
433(h) under the Securities Act)) incident to any such registration,
qualification, or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation by the Company of the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation thereunder applicable to the Company and (without limitation of the
preceding portions of this Section 8(a)) will reimburse each such holder, each
of its officers, directors, partners and managing members and each Person who
controls each such holder, for any reasonable and documented out-of-pocket legal
and any other expenses actually incurred in connection with investigating and
defending or, subject to the last sentence of this Section 8(a), settling any
such Loss or action; provided that the Company will not be liable in any such
case to the extent that any such Loss arises out of or is based on any untrue
statement or omission by such holder, but only if such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement, Prospectus, offering circular, or other document in
reliance upon and in conformity with written information regarding such holder
of Registrable Securities furnished to the Company by such holder of Registrable
Securities or its authorized representatives expressly for inclusion therein. 
It is agreed that the indemnity agreement contained in this Section 8(a) shall
not apply to amounts paid in settlement of any such Loss or action if such
settlement is effected without the prior written consent of the Company (which
consent shall not be unreasonably withheld).
16

--------------------------------------------------------------------------------

(b)            Indemnification by Holder of Registrable Securities.  In
connection with any Registration Statement in which a holder of Registrable
Securities is participating, each such holder of Registrable Securities shall
indemnify, to the fullest extent permitted by law, severally and not jointly
with any other holders of Registrable Securities, the Company, its officers,
directors and managing members and each Person who controls the Company (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange
Act) against all Losses arising out of or based on any untrue statement of a
material fact contained in such Registration Statement, Prospectus, offering
circular, any amendments or supplements thereto, “issuer free writing
prospectus” (as such term is defined in Rule 433 under the Securities Act) or
other document, or any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
to reimburse the Company or such officers, directors, managing members and
control persons for any reasonable and documented out-of-pocket legal or any
other expenses actually incurred in connection with investigating or defending
any such Loss or action, subject to the immediately following proviso, settling
any such Loss or action, in each case to the extent, but only to the extent,
that such untrue statement or omission is made in such Registration Statement,
Prospectus, offering circular, any amendments or supplements thereto, “issuer
free writing prospectus” (as such term is defined in Rule 433 under the
Securities Act) or other document in reliance upon and in conformity with
written information regarding such holder of Registrable Securities furnished to
the Company by such holder of Registrable Securities or its authorized
representatives expressly for inclusion therein; provided, however, that the
foregoing obligations shall not apply to amounts paid in settlement of any such
Losses (or actions in respect thereof) if such settlement is effected without
the consent of such holder (which consent shall not be unreasonably withheld);
and provided, further, that the liability of such holder of Registrable
Securities shall be limited to the net proceeds received by such selling holder
from the sale of Registrable Securities covered by such Registration Statement.
17

--------------------------------------------------------------------------------

 
(c)            Conduct of Indemnification Proceedings.  If any Person shall be
entitled to indemnification hereunder (each, an “Indemnified Party”), such
Indemnified Party shall give prompt notice to the party from which such
indemnity is sought (each, an “Indemnifying Party”) of any claim or of the
commencement of any Proceeding with respect to which such Indemnified Party
seeks indemnification or contribution pursuant hereto; provided, however, that
the delay or failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any obligation or liability except to the extent that
the Indemnifying Party has been materially prejudiced by such delay or failure. 
The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party promptly after the receipt of written notice from
such Indemnified Party of such claim or Proceeding, to, unless in the
Indemnified Party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist in respect of such claim, assume,
at the Indemnifying Party’s expense, the defense of any such claim or
Proceeding, with counsel reasonably satisfactory to such Indemnified Party;
provided, however, that an Indemnified Party shall have the right to employ
separate counsel in any such claim or Proceeding and to participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless: (i) the Indemnifying Party agrees to
pay such fees and expenses; or (ii) the Indemnifying Party fails promptly to
assume, or in the event of a conflict of interest cannot assume, the defense of
such claim or Proceeding or fails to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding, in which case the Indemnified
Party shall have the right to employ separate counsel and to assume the defense
of such claim or proceeding at the Indemnifying Party’s expense; provided,
further, however, that the Indemnifying Party shall not, in connection with any
one such claim or Proceeding or separate but substantially similar or related
claims or Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties.  Whether or not such defense is assumed by the
Indemnifying Party, such Indemnifying Party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld).  The Indemnifying Party shall not consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release, in form and substance reasonably satisfactory to
the Indemnified Party, from all liability in respect of such claim or litigation
for which such Indemnified Party would be entitled to indemnification
hereunder.  All fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such proceeding in a manner not inconsistent with this
Section 8) shall be paid to the Indemnified Party, as incurred, promptly upon
receipt of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided that the Indemnifying Party may require such
Indemnified Party to undertake to reimburse all such fees and expenses to the
extent it is finally judicially determined that such Indemnified Party is not
entitled to indemnification under this Section 8).
18

--------------------------------------------------------------------------------

(d)            Contribution.  If the indemnification provided for in this
Section 8 is unavailable to an Indemnified Party in respect of any Losses (other
than in accordance with its terms), then each applicable Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such Losses, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party, on the one hand, and such Indemnified Party, on the other hand, in
connection with the actions, statements or omissions that resulted in such
Losses as well as any other relevant equitable considerations.  The relative
fault of such Indemnifying Party, on the one hand, and Indemnified Party, on the
other hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made (or omitted) by, or relates to information supplied by, such Indemnifying
Party or Indemnified Party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent any such action, statement
or omission.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 8(d), an Indemnifying Party that
is a selling holder of Registrable Securities shall not be required to
contribute any amount in excess of the amount by which the total net proceeds
received by such holder from the sale of the Registrable Securities giving rise
to such contribution obligation and sold by such holder exceeds the amount of
any damages that such holder has otherwise been required to pay by reason of the
applicable action, statement or omission.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  The obligations of the holders of Registrable
Securities to contribute pursuant to this Section are several and not joint.
 
(e)            Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
Section 9.            Rule 144.  The Company shall use reasonable best efforts
to: (i) file the reports required to be filed by it under the Securities Act and
the Exchange Act in a timely manner, to the extent required from time to time to
enable all holders to sell Registrable Securities without registration under the
Securities Act within the limitations of the exemption provided by Rule 144; and
(ii) so long as any Registrable Securities are issued and outstanding, furnish
holders thereof upon request (A) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act,
and of the Exchange Act and (B) a copy of the most recent annual or quarterly
report of the Company (except to the extent the same is available on EDGAR).
 
Section 10.         Underwritten Registrations.  In connection with any
underwritten offering, the investment banker or investment bankers and managers
shall be selected by the Shareholders holding the majority of Registrable
Securities included in any Demand Registration, including any Shelf Offering,
initiated by such Shareholders, subject to the reasonable satisfaction of the
Company.
19

--------------------------------------------------------------------------------

Section 11.          Miscellaneous.
 
(a)            Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given without the written consent of the Shareholders holding a
majority of the Registrable Securities.  Notwithstanding the foregoing, a waiver
or consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of holders of Registrable Securities whose
securities are being sold pursuant to a Registration Statement and that does not
directly or indirectly affect the rights of other holders of Registrable
Securities may be given by holders of at least a majority of the Registrable
Securities being sold by such holders pursuant to such Registration Statement.
 
(b)            Notices.  All notices required to be given hereunder shall be in
writing and shall be deemed to be duly given if personally delivered, telecopied
and confirmed, emailed and confirmed or mailed by certified mail, return receipt
requested, or overnight delivery service with proof of receipt maintained, at
the following address (or any other address that any such party may designate by
written notice to the other parties): if to the Company, to the address of its
principal executive offices; if to any Shareholder, at such Shareholder’s
address as set forth on the records of the Company or such other address as such
Shareholder notifies the Company in writing.  Any such notice shall, if
delivered personally, be deemed received upon delivery; shall, if delivered by
telecopy or email, be deemed received on the first business day following
confirmation; shall, if delivered by overnight delivery service, be deemed
received the first business day after being sent; and shall, if delivered by
mail, be deemed received upon the earlier of actual receipt thereof or five (5)
business days after the date of deposit in the United States mail.
 
(c)            Successors and Assigns; Shareholder Status.  This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties, including subsequent holders of Registrable Securities
acquired, directly or indirectly, from the Shareholders in compliance with any
restrictions on transfer or assignment; provided, however, that (x) the Company
may not assign this Agreement (in whole or in part) without the prior written
consent of the holders of a majority of the Registrable Securities and (y) such
successor or assign shall not be entitled to such rights unless the successor or
assign shall have executed and delivered to the Company an Addendum Agreement
substantially in the form of Exhibit A hereto promptly following the acquisition
of such Registrable Securities.
 
(d)            Counterparts.  This Agreement may be executed in two or more
counterparts and delivered by facsimile, pdf or other electronic transmission
with the same effect as if all signatory parties had signed and delivered the
same original document, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
(e)            Headings; Construction.  The section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Unless the context
requires otherwise: (i) pronouns in the masculine, feminine and neuter genders
shall be construed to include any other gender, and words in the singular form
shall be construed to include the plural and vice versa; (ii) the term
“including” shall be construed to be expansive rather than limiting in nature
and to mean “including, without limitation,”; (iii) references to sections and
paragraphs refer to sections and paragraphs of this Agreement; (iv) the words
“this Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole, including Exhibit A hereto, and not
to any particular subdivision unless expressly so limited; (v) unless otherwise
specified, the term “days” shall mean calendar days; (vi) a “percentage” (or a
“majority”) of the Registrable Securities (or, where applicable, any class of
securities) shall be determined based on the number of shares of such
securities; and (vii) unless otherwise provided, the currency for all dollar
figures included in this Agreement shall be the US Dollar.
20

--------------------------------------------------------------------------------

(f)            Governing Law. This Agreement (and any claim or controversy
arising out of or relating to this Agreement) shall be governed by and construed
in accordance with, the laws of the State of New York.
 
(g)            Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
(h)            Entire Agreement.  This Agreement, that certain Confidentiality
Agreement, dated as of July 3, 2016, by and between the Company and Leonard
Green & Partners, L.P., that certain Shareholders’ Agreement, dated as of the
date hereof, by and between the Company and the Purchaser (the “Shareholders’
Agreement”) and the Investment Agreement are intended by the parties as a final
expression of their agreement, and are intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein, with respect to the registration rights granted by the
Company with respect to Registrable Securities.  This Agreement, together with
the Investment Agreement and the Shareholders’ Agreement, supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.  Notwithstanding the foregoing, this Agreement shall not supersede the
transfer restrictions in the Shareholders’ Agreement.
 
(i)            Securities Held by the Company or its Subsidiaries.  Whenever the
consent or approval of holders of a specified percentage of Registrable
Securities is required hereunder, Registrable Securities held by the Company or
its subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.
 
(j)            Specific Performance; Further Assurances.  The parties hereto
recognize and agree that money damages may be insufficient to compensate the
holders of any Registrable Securities for breaches by the Company of the terms
hereof and, consequently, that the equitable remedy of specific performance of
the terms hereof will be available in the event of any such breach.  The parties
hereto agree that in the event the registrations and sales of Registrable
Securities are effected pursuant to the laws of any jurisdiction outside of the
United States, such parties shall use their respective reasonable best efforts
to give effect as closely as possible to the rights and obligations set forth in
this Agreement, taking into account customary practices of such foreign
jurisdiction, including executing such documents and taking such further actions
as may be reasonably necessary in order to carry out the foregoing.
21

--------------------------------------------------------------------------------

(k)            Term; Other Agreements.  This Agreement shall terminate with
respect to a Shareholder on the date on which such Shareholder ceases to hold
Registrable Securities; provided that such Shareholder’s rights and obligations
pursuant to Section 8, as well as the Company’s obligations to pay expenses
pursuant to Section 7, shall survive with respect to any Registration Statement
in which any Registrable Securities of such Shareholders were included.  From
and after the date of this Agreement, the Company shall not, without the consent
of the Shareholders holding a majority of the Registrable Securities, enter into
any agreement with any Person, including any holder or prospective holder of any
securities of the Company, giving any registration rights (i) the terms of which
are more favorable than, senior to or conflict with, the registration rights
granted to the Shareholders hereunder or (ii) permitting such Person to exercise
a demand registration right during the period expiring on the second anniversary
of the date hereof; provided that the Company may enter into an agreement
granting such rights if such agreement provides the Shareholders with piggyback
rights consistent with those granted to the Shareholders pursuant to Section 4,
and, if such agreement contains any underwriter cutbacks consistent with Section
4(b), then the Shareholders shall participate with such other holders on a pro
rata basis; and provided, further, that the Company may enter into an agreement
granting such demand rights in connection with the issuance of securities of the
Company pursuant to (i) a bona fide material acquisition, disposition or other
similar transaction involving the Company or any of its Subsidiaries, (ii) an
exchange of indebtedness of the Company into equity and (iii) a proposed resale
of convertible securities of the Company by any holder thereof, in each case, to
the extent that the entering into of such an agreement is customary in a
transaction of the type contemplated.
 
(l)            Consent to Jurisdiction; Waiver of Jury Trial.  The parties
hereto hereby irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the federal courts of the United States of America located in New York
County, and the appropriate appellate courts therefrom for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby.  The parties hereto hereby irrevocably and unconditionally
consent to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such action, suit or proceeding and irrevocably waive,
to the fullest extent permitted by law, any objection that they may now or
hereafter have to the laying of the venue of any such action, suit or proceeding
in any such court or that any such action, suit or proceeding which is brought
in any such court has been brought in an inconvenient forum.  Process in any
such action, suit or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.
 
Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action, or proceeding of the nature specified in
the paragraph above by the mailing of a copy thereof in the manner specified by
the provisions of Section 11(b).
 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
22

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first above written.
 
 
 

  SIGNET JEWELERS LIMITED                
 
By:
/s/ Mark S. Light     Name: Mark S. Light     Title: Chief Executive Officer    
     

 
[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------

  GREEN EQUITY INVESTORS VI, L.P.           By: GEI Capital VI, LLC, its General
Partner          
 
By:
/s/ Jonathan Seiffer     Name: Jonathan Seiffer     Title: Senior Vice President
         

 

  GREEN EQUITY INVESTORS SIDE VI, L.P.           By: GEI Capital VI, LLC, its
General Partner          
 
By:
/s/ Jonathan Seiffer     Name: Jonathan Seiffer     Title: Senior Vice President
         

 

  LGP ASSOCIATES VI-A LLC           By: Peridot Coinvest Manager LLC, its
manager           By: Leonard Green & Partners, L.P., its manager           By:
LGP Management, Inc., its general partner          
 
By:
/s/ Jonathan Seiffer     Name: Jonathan Seiffer     Title: Senior Vice President
         

 

  LGP ASSOCIATES VI-B LLC           By: Peridot Coinvest Manager LLC, its
manager           By: Leonard Green & Partners, L.P., its manager           By:
LGP Management, Inc., its general partner          
 
By:
/s/ Jonathan Seiffer     Name: Jonathan Seiffer     Title: Senior Vice President
   

 
 
[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]





--------------------------------------------------------------------------------

EXHIBIT A
 
ADDENDUM AGREEMENT
 
This Addendum Agreement is made this [●] day of [●], 20[●], by [●], a [●] (the
“New Shareholder”), pursuant to a Registration Rights Agreement dated as of [●],
2016 (the “Agreement”), by and among Signet Jewelers Limited (the “Company”),
Green Equity Investors VI, L.P., a Delaware limited partnership, Green Equity
Investors Side VI, L.P., a Delaware limited partnership, LGP Associates VI-A
LLC, a Delaware limited liability company, and LGP Associates VI-B LLC, a
Delaware limited liability company.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Company has agreed to provide registration rights with respect to
the Registrable Securities as set forth in the Agreement; and
 
WHEREAS, the New Shareholder has acquired Registrable Securities directly or
indirectly from a Shareholder; and
 
WHEREAS, the Company and the Shareholders have required in the Agreement that
all Persons desiring registration rights pursuant to the Agreement must enter
into an Addendum Agreement binding the New Shareholder to the Agreement to the
same extent as if it were an original party thereto;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Shareholder acknowledges that it has received and read the Agreement and that
the New Shareholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement to the same extent as if it were
an original party to the Agreement (or as otherwise provided therein) and shall
be deemed to be a Shareholder thereunder.
 
 

  New Shareholder               Name:     Title:        


                                                                                    

Address:
 
 
 
 
 
 
 
 
 
 
 


                                                                                    

                                                                                    


